COURT OF APPEALS
                     EIGHTH DISTRICT OF TEXAS
                          EL PASO, TEXAS
DEBORAH J. GREER, DIANA         §
ELIZABETH MACY, MARVIN                     No. 08-15-00040-CV
GREER, JR. AND MAP2004, LLC     §
D/B/A MAP2004-OK, WOLF BONE                Appeal from the 143rd
RANCH PARTNERS LLC, SAPPHIRE    §
ROYALTIES, INC., STEPHEN                        District Court
FLANAGAN, TRUSTEE OF THE        §
MIDLAND TRUST, JOHN G.                    of Reeves County, Texas
HARPER, JOHN P. WANDEL, JR.,    §
MAGNOLIA ROYALTY COMPANY,                 (TC # 13-08-20458-CVR)
INC., WP RANCHES FAMILY         §
LIMITED PARTNERSHIP, J.M.
MINERAL & LAND CO., GLML        §
INVESTMENTS, LTD., SHAWN P.
HANNIFIN, FRANCES A.            §
HANNIFIN, FALL RIVER
RESOURCES, INC., STRATA         §
MINERALS, INC., CHRISTA I.
LEAVELL AND T-BAR OIL AND       §
GAS LTD. AND REG M. DAY, AS
TRUSTEE OF THE DAY FAMILY       §
TRUST, SHARON M. STROMBERG,
PATRICIA MURPHY, ARLENE M.      §
MURPHY, TRHUSEE OF THE JOHN
TIMOTHY MURPHY, SR.,            §
REVOCABLE TRUST, ELIZABETH
FOLEY RAPE, TRUSTEE OF THE      §
TESTAMENTARY TRUST F/B/O
WHITNEY ELIZABETH RAPE          §
UNDER THE WILL OF JOHN DAVID
RAPE, MARGARET JUSTINE          §
BALLANTYNE, ELIZABETH ANN
MARTIN, FFF, INC., JOE MARVIN   §
CAYTON,
             Appellants,        §
v.                                §

 GLENN DAVID SHOOK, CHARLES       §
 JOSEPH BOYD, SARAH ANN
 LECLERQ, REBEKAH LELA            §
 PRINCE, TIMOTHY DAMRON
 BOYD, JONATHAN MARK BOYD,        §
 JUDITH AND RICHARD
 COTHRUN, TRUSTEES OF THE         §
 COTHRUN LIVING TRUST, RUTH
 DELL SOMMERS AND RUTH            §
 COTHRUN SOMMERS, TRUSTEES
 OF THE RUTH C. SOMMERS           §
 REVOCABLE TRUST, SHEILA
 LUCILE MCCREA, ESQ. ON           §
 BEHALF OF THE MARGUERITE A.
 MCCREA TRUST, AS CO-             §
 TRUSTEE, CARL A. CROWLEY, AS
 EXECUTOR OF THE ESTATE OF        §
 ANNIE LEE CROWLEY,
 CHRISTOPHER LANCE TRIGG,         §
 CECILY TRIGG ORTENBERG,
 CAMERON LEIGH TRIGG, LYNN        §
 D. HUGHES, FRAZEE D.
 ARLEDGE, JULIE D. CANON,         §
 MELANIE D. LEE, DONNA D.
 PEPPER, ROBERT HAILEY,           §
 BARRY LEE HAILEY, JOHN
 FORREST GRIFFIN AND JOHN W.      §
 BUSH, CO-TRUSTEES OF THE
 BUSH/GRIFFIN LIVING TRUST,       §
 DATED MAY 1, 1999, GWEDOLYN
 B. GELTEMEYER, JESS ST. CLAIR,   §
 GUARDIAN OF THE ESTATE OF
 SHARON B. ST. CLAIR, SYLVIA      §
 RAMONA BUSH AND PRIEST
 FAMILY LIMITED PARTNERSHIP,      §
 EDWARD LEE CLARK, AS
 EXECUTOR AND SOLE HEIR OF        §
 THE ESTATE OF CHOLE CLARK,
 VICTOR M. JOUFFREY, JR., HEIR    §
 TO THE ESTATE OF VICTOR M.
 JOUFFRAY, DECEASED, AND          §
 EXECUTOR OF THE ESTATE OF
 VICTOR M. JOUFFRAY,              §

                                  2
DECEASED, CHRISTINE
JOUFFRAY, YAKKA II, LLC AND     §
YAKKA OPERATIONS, LLC, CHAD
SMITH, MICHAEL MCCREA,          §
VICTOR CHASE MCCREA III,
JEFFREY REESE MCCREA AND        §
CYNTHIA ANN MCCREA
TRUEBLOOD, AS CO-TRUSTEES       §
OF THE BARBARA MCCREA
TRUST, DESERT PARTNERS V,       §
L.P., JUDY W. OGILVY, AS HEIR
AND MICHAEL ALEX OGILVY, AS     §
HEIR AND EXECUTOR OF THE
ESTATE OF ALEX OGILVY,          §
DECEASED, ABH BAXTER, LP,
RAY MORRIS, L.W. BENNINGER,     §
DAVE MOODY, J.W. KIRBY, W.B.
PANKHURST, GEORGE S. SALEH,     §
R.W. PARKS, MARY KATHRYN
ALLMAN, J. WALLACE HAWKINS,     §
J.L. FARB, I.E. HOOD, MAX
MANUS, MARIUS VILLARET,         §
ANNIE LEE CROWLEY, JAMES W.
SANDEFER, W.H. LACY, IRVIN J.   §
FARB, RUTH ROWLAND, W.L.
GRAY, KATHRYN BOURQUE,          §
CLARENCE MOORE, LOUISE
MOORE, ROSALIE WILLIAMS,        §
HARRIS CLANTON, JR., J.K.
HAZLIP, JR., UNKNOWN HEIRS OF   §
S.P. HAZLIP, UNKNOWN HEIRS
OF PAULINE RETHMEYER, PAUL      §
CELINE ROBIN, OTEKA JUNE
MCFARLAND, AS EXECUTOR OF       §
THE ESTATE OF CHARLES
“CHICK” FAIR, DECEASED,         §
PATRICIA SHORTES DOYAL,
INDEPENDENT ADMINISTRATOR       §
OF THE ESTATE OF JOHN OCIE
SHORTES, DECEASED,              §
SAPPINGTON ENERGY
INTERESTS, LTD., RAY STOKER,    §
JR., EXECUTOR OF CLAUDENE
STOKER’S ESTATE, BETTY SUE      §
ELLIOT, GREGORY EDDINGS,
EXECUTOR OF DOROTHY             §

                                3
  HEARN’S ESTATE, HARRIS
  ROBERTS FENDER, JR., MILAM                   §
  SONS’ MINERALS, LLC, RETTA
  HAZLIP, CHRISTIAN C. WICHSEL                 §
  II, JAMES WALLACE HAWKINS,

                  Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.         We further order that

Appellees recover from Appellants all costs in this Court. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 19TH DAY OF OCTOBER, 2016.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               4